Citation Nr: 1030392	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as 
secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision, the RO denied service connection for 
sarcoidosis.

In July 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
sarcoidosis, which he contends is due to exposure to Agent Orange 
while serving in the Republic of Vietnam.

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as sarcoidosis to a 
degree of 10 percent within one year from the date of termination 
of such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309(a).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service. 38 
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

A disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service. 38 C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2009) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2009) 
are also satisfied: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; type II diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Service treatment records indicate no complaints, treatment, or 
diagnosis of sarcoidosis or any symptoms related thereto while in 
service.  The Veteran's separation examination was also devoid of 
any diagnoses of sarcoidosis or any symptoms related thereto.  
Sarcoidosis was first diagnosed in 1976.

Although the Veteran is presumed exposed to Agent Orange, 
sarcoidosis is not among the diseases or disorders eligible for 
presumptive service connection.  38 C.F.R. § 3.309.  The only 
respiratory disorders granted presumptive service connection due 
to Agent Orange exposure are respiratory cancers.  The Veteran 
does not have a current diagnosis of lung, bronchus, larynx, or 
trachea cancer.

Therefore, presumptive service connection for the Veteran's 
sarcoidosis, even assuming exposure to Agent Orange, is not 
warranted, and, as a matter of law, the Veteran cannot receive 
the benefit of a presumption that his claimed condition was 
caused by his exposure to Agent Orange or other herbicidal agent.  
38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).

In support of his claim, the Veteran submitted a memorandum from 
his private doctor.  The private doctor noted that the Veteran 
worked as a coal miner, but given the recent increase in 
literature suggesting that sarcoidosis is connected with exposure 
to environmental chemical dust, the doctor opined that the 
Veteran's exposure to Agent Orange "...would be a most likely 
source of environmental chemical dust and exfoliant cause related 
to his sarcoidosis.  Certainly, there are no other known causes 
of this disease to which [the Veteran] has been exposed, 
therefore it would seem that a direct correlation between his 
Agent Orange exposure in Vietnam and the disease sarcoidosis 
exists."

Although the physician noted that the Veteran worked as a coal 
miner, another source of environmental chemical dust, he did not 
consider that in his opinion.  In other words, the examiner did 
not opine as to why the herbicide exposure was a more likely 
cause of the sarcoidosis than the coal mining residuals; or at 
the very least, that the sarcoidosis was at least as likely as 
not the result of the herbicide exposure despite the coal mining.  

Although the Veteran is not entitled to service connection for 
sarcoidosis on a presumptive basis under 38 C.F.R. § 3.307, 
3.309(a) or 38 C.F.R. § 3.309(e), the Veteran has provided 
competent evidence showing a plausible link between his 
sarcoidosis and in-service herbicide exposure.  However, the 
opinion linking the sarcoidosis to Agent Orange is based on the 
principle that sarcoidosis can be caused by exposure to 
environmental chemical dust.  Here, the Veteran has at least two 
sources of environmental chemical dust, and the medical opinion 
of record only addressed one source.  

In light of the foregoing, the Veteran should be afforded a VA 
examination to determine the likely etiology of his sarcoidosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate 
VA examination to determine the current 
nature and etiology of his sarcoidosis.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the examination.  
All tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis for the disabilities found.  The 
examiner should also express an opinion as to 
whether it is more likely, less likely, or at 
least as likely as not (a probability of 50 
percent or greater) that the Veteran's 
current sarcoidosis is related to his active 
service, to include as due to in-service 
herbicide exposure.  The examiner should also 
opine as to whether it is equally likely, 
more likely or less likely that the Veteran's 
current sarcoidosis is related to coal 
mining.  A complete rationale for any 
opinions should be provided.

2.  After completion of any additional 
development deemed appropriate, the case 
should again be reviewed by the AOJ to 
include any additional evidence received 
subsequent to this remand.  If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).







